[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ware v. DeWine, Slip Opinion No. 2020-Ohio-5148.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-5148
 THE STATE EX REL. WARE, APPELLANT, v. DEWINE, GOVERNOR, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Ware v. DeWine, Slip Opinion No.
                                     2020-Ohio-5148.]
Mandamus—Public records—When an affidavit contains legal arguments and
        conclusions, a court will disregard those statements—The fact that a record
        is mentioned in a records-retention schedule does not create a question of
        fact as to whether the public office actually maintains that record—
        Governor’s office satisfied duty to make records available by sending them,
        by certified mail, to the prison where relator is incarcerated.
  (No. 2020-0168—Submitted August 18, 2020—Decided November 5, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 19AP-161,
                                      2019-Ohio-5203.
                                    ________________
        Per Curiam.
                            SUPREME COURT OF OHIO




        {¶ 1} Appellant, Kimani Ware, appeals the judgment of the Tenth District
Court of Appeals denying his request for a writ of mandamus against appellee,
Governor Mike DeWine. We affirm the Tenth District’s judgment.
                                 I. Background
                 A. Pleadings and motions in the court of appeals
        {¶ 2} Ware is an inmate at the Trumbull Correctional Institution (“TCI”).
On January 3, 2019, he sent a public-records request to the governor by certified
mail.   Ware requested copies of the governor’s office’s (1) records-retention
schedule, (2) public-records policy, (3) records-management manual, (4) index of
county commissioners, (5) index of appointment records for persons appointed to
public office by the governor, and (6) current employee roster.
        {¶ 3} By a letter dated January 28, 2019, the governor’s office
acknowledged receipt of the request and promised a response within a reasonable
period of time. Ware sent a follow-up inquiry on February 20 and alleges that he
received no response. Therefore, on March 19, he filed an original action against
the governor in the court of appeals, seeking a writ of mandamus to compel the
production of the documents as well as an award of statutory damages.
        {¶ 4} The governor filed a motion to dismiss the complaint on the ground
of mootness. He attached to the motion an affidavit from Sean T. McCullough,
assistant chief counsel to the governor, attesting that McCullough sent responsive
documents to Ware on March 13. Copies of McCullough’s cover letter and the
records provided to Ware were attached as exhibits to the motion.
        {¶ 5} Ware filed a motion for summary judgment, but the Tenth District
magistrate stayed consideration of that motion pending a ruling on the governor’s
motion to dismiss. In his memorandum opposing the motion to dismiss, Ware
argued that a writ should issue because even though the governor claimed to have
sent the records on March 13, the complaint made clear that as of March 19, Ware




                                         2
                               January Term, 2020




had not received them. Ware’s memorandum was silent as to whether he received
the records after the complaint was filed.
       {¶ 6} On May 3, 2019, the magistrate converted the governor’s motion to
dismiss into a motion for summary judgment. Ware filed a memorandum in
opposition to the governor’s summary-judgment motion on May 22. In an attached
affidavit, Ware attested, “[T]o this day I still have not receive[d] the requested
public records.”
       {¶ 7} On May 31, the governor filed a combined reply brief in support of
his own summary-judgment motion and memorandum in opposition to Ware’s
(previously stayed) motion for summary judgment. The governor submitted a
second affidavit from McCullough, again asserting that responsive documents were
sent to Ware in March 2019, before Ware filed his complaint. In addition, the
affidavit stated that because Ware claimed not to have received the first mailing,
McCullough had re-sent the documents to him on May 28.
       {¶ 8} In addition, the governor submitted an affidavit from Julie Loomis,
the warden’s assistant at TCI. According to Loomis, all incoming mail from state
chief executives addressed to inmates is processed as “legal mail” and recorded on
the “Legal Mail Log.” And the Legal Mail Log, which was also submitted as an
exhibit, shows that on March 19, 2019, TCI received legal mail addressed to Ware
from the office of the governor.
       {¶ 9} On June 14, 2019, Ware filed a document captioned “Affidavit in
support of the attached evidence pursuant to Local Rule 13(G)” (the “June 14
affidavit”). The June 14 affidavit asserted that the production of records in May
was incomplete: according to Ware, he received no documents responsive to
request Nos. 3 (the records-management manual) or 4 (the index of county
commissioners) and an incomplete response to request No. 5 (the index of
appointment records).




                                         3
                            SUPREME COURT OF OHIO




       {¶ 10} In response, the governor filed a surreply brief, along with a third
affidavit from McCullough. McCullough stated that the governor’s office does not
have a records-management manual or an index of commissioners and that it
provided all the pages of the “index of appointments” that were in its possession at
the time of the request.
         B. The magistrate’s decision and the court of appeals’ judgment
       {¶ 11} On July 19, 2019, the magistrate issued a decision recommending
that the court deny Ware’s motion for summary judgment, grant the governor’s
motion for summary judgment, and deny the writ of mandamus. In rendering his
decision, the magistrate made clear that he would consider Ware’s June 14 affidavit
for only a limited purpose. According to the magistrate, the June 14 affidavit was
“composed entirely of legal arguments and conclusory statements of law” and
would therefore be considered “solely as non-evidentiary material in the form of
argument.” 2019-Ohio-5203, ¶ 36.
       {¶ 12} The magistrate rejected Ware’s claim that the governor’s responses
were incomplete. With respect to request Nos. 3 and 4, the magistrate credited
McCullough’s affidavit testimony that the governor’s office does not maintain a
records-management manual or a list of county commissioners. Ware argued that
R.C. 107.10(C) requires the governor’s office to keep a record of commissioners
and of information concerning their appointments and that the existence of the
statute created a material question of fact concerning whether the governor’s office
in fact had the records. The magistrate rejected that argument: “Here, respondent
may have a legal duty to maintain the requested record listing county
commissioners, but having failed to do so, respondent has no duty to produce it in
response to a public-records request because the Public Records Act concerns
existing records, not records that ought to exist.” 2019-Ohio-5203 at ¶ 48. The
magistrate did not make a separate finding concerning request No. 5—the list of
appointees—but he appears to have accepted McCullough’s representation that the




                                         4
                                January Term, 2020




governor’s office provided everything it had, even though the provided list included
only one name.
       {¶ 13} As for Ware’s claim that he never received the March mailing, the
magistrate concluded that this assertion did not create a dispute of material fact.
According to the magistrate, McCullough’s affidavit and exhibits established that
the governor’s office sent responsive records in March, and Loomis’s affidavit and
exhibits established that a package of mail sent from the governor’s office to Ware
was received at TCI around the same time. According to the magistrate, the
governor satisfied his obligation by mailing the records to the institution where
Ware is held, and having done so, “[t]he governor’s office could do nothing more
to make the records ‘available’ to relator, and no writ issued by this court could
compel the governor’s office to do more than was done with respect to the March
19, 2019 mailing.” Id. at ¶ 44. Finally, the magistrate concluded that the time taken
to respond to the public-records request—from January 28 to March 19—was
reasonable, and he therefore declined to recommend an award of statutory damages.
       {¶ 14} Ware filed objections to the magistrate’s decision. He identified
three alleged errors: (1) the magistrate should have considered the June 14 affidavit
as evidence, (2) the magistrate erroneously concluded that the governor’s office
sent documents in March 2019, and (3) the evidence contradicted the magistrate’s
finding that the governor’s office does not keep a list of county commissioners.
       {¶ 15} On December 17, 2019, the court of appeals overruled Ware’s
objections, adopted the magistrate’s findings of fact and conclusions of law, and
denied the writ of mandamus. 2019-Ohio-5203 at ¶ 8. Ware appealed.
                                 II. Legal analysis
       {¶ 16} To be entitled to a writ of mandamus, a relator seeking to compel
compliance with the Public Records Act, R.C. 149.43, must establish, by clear and
convincing evidence, a clear legal right to the requested relief and a clear legal duty
on the part of the respondent to provide it. State ex rel. Cincinnati Enquirer v. Pike




                                          5
                              SUPREME COURT OF OHIO




Cty. Gen. Health Dist., 154 Ohio St. 3d 297, 2018-Ohio-3721, 114 N.E.3d 152,
¶ 12.
        {¶ 17} This court reviews a decision granting summary judgment de novo.
Smith v. McBride, 130 Ohio St. 3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 12.
“Summary judgment is appropriate when an examination of all relevant materials
filed in the action reveals that ‘there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law.’ ” Id., quoting
Civ.R. 56(C).
        {¶ 18} Ware presents three propositions of law.
        {¶ 19} In his first proposition of law, he asserts that the court of appeals
erred when it refused to consider his June 14 affidavit as substantive evidence. The
court of appeals agreed with the magistrate that the June 14 affidavit contained only
nonevidentiary material. 2019-Ohio-5203 at ¶ 4. In his merit brief, Ware does not
challenge this characterization of his affidavit or suggest that his affidavit contained
proper evidentiary statements. Instead, his sole argument is that the affidavit must
be considered as evidence because it was confirmed under oath before a person
authorized to administer oaths. But merely executing an affidavit under oath does
not make the content of an affidavit proper or admissible. To the contrary, when
an affidavit contains legal arguments and conclusions, a court will disregard those
statements. See State ex rel. Columbia Res., Ltd. v. Lorain Cty. Bd. of Elections,
111 Ohio St. 3d 167, 2006-Ohio-5019, 855 N.E.2d 815, ¶ 23.
        {¶ 20} Moreover, even if the June 14 affidavit contained factual averments
that should have been considered, Ware does not identify what those statements
were or how they might be relevant. In other words, he has not shown that he was
prejudiced by the exclusion of his affidavit. See, e.g., Logansport Savs. Bank,
F.S.B. v. Shope, 10th Dist. Franklin No. 15AP-148, 2016-Ohio-278, ¶ 28 (an
appellant challenging a decision to admit or exclude evidence, including affidavit
testimony, must show material prejudice).




                                           6
                                  January Term, 2020




          {¶ 21} In his second proposition of law, Ware notes that along with the June
14 affidavit, he filed a copy of the governor’s office’s records-retention schedule.
One item on the schedule reads, “Record of Commissioners (R.C. 107.10(C)).” The
description of that item in the schedule, “name, post office address, the state,
territory or county where the appointee resides, date of commission, and the
beginning and expiration of term of each commissioner appointed,” tracks the
language of R.C. 107.10(C). In other words, the governor’s own records-retention
schedule addresses how to keep the index of commissioners. Ware argues that it
was error to disregard the schedule attached to the June 14 affidavit, because it
proves that the governor’s office does keep the record of commissioners.
          {¶ 22} In his merit brief, the governor contends that Ware waived this
argument by failing to raise it in his objections to the magistrate’s decision. But
Ware did preserve this argument in his objections, although he did not present it
under a separate heading.
          {¶ 23} However, Ware’s argument is meritless. The court of appeals did
not exclude the schedule as evidence when it adopted the magistrate’s decision to
disregard the affidavit. Indeed, the schedule was already in the record, as an exhibit
to McCullough’s first affidavit. The fact that the record of commissioners was
mentioned in the retention schedule does not create a question of fact as to whether
the office actually maintained those records. We reject Ware’s second proposition
of law.
          {¶ 24} In his third proposition of law, Ware contends that the court of
appeals erred by denying his request for statutory damages. Ware’s request meets
the threshold requirement for statutory damages because he served his request by
certified mail. See R.C. 149.43(C)(2). A person requesting public records “shall”
be entitled to an award of statutory damages “if a court determines that the public
office or the person responsible for public records failed to comply with an
obligation in accordance with division (B) of this section.” R.C. 149.43(C)(2). One




                                           7
                            SUPREME COURT OF OHIO




obligation imposed by R.C. 149.43(B) is to prepare responsive records and make
them available for inspection “promptly.” See, e.g., State ex rel. Kesterson v. Kent
State Univ., 156 Ohio St. 3d 13, 2018-Ohio-5108, 123 N.E.3d 887, ¶ 22 (awarding
statutory damages because the respondent took an unreasonable length of time to
produce the records).
       {¶ 25} Ware does not argue that a response from the governor in March
would have been untimely; he asserts only that he did not receive any documents
until May. But the evidence shows that the governor’s office satisfied its duty to
make the records available by sending them, by certified mail, to TCI in March.
What happened to the documents after that was beyond the governor’s control.
Ware has therefore identified no basis for an award of statutory damages.
       {¶ 26} For these reasons, we affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                               _________________
       Kimani Ware, pro se.
       Dave Yost, Attorney General, and Halli Brownfield Watson and Mark W.
Altier, Assistant Attorneys General, for appellee.
                               _________________




                                         8